United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 7, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                         No. 04-50752 c/w
                         No. 04-50753
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR VEGA,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                   USDC No. 3:95-CR-539-5-FM &
                   USDC No. 3:04-CR-139-ALL-FM
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Hector Vega appeals from both

(1) his guilty-plea conviction and sentence for possession of

more than five kilograms of cocaine with intent to distribute and

possession of more than five kilograms of cocaine with intent to

distribute, in violation of 21 U.S.C. §§ 846 and 841 (No. 04-

50753), and (2) the order revoking his supervised-release term

imposed as part of his sentence for a 1996 guilty-plea conviction

of possession of marijuana with intent to distribute and the 12-



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 04-50752 c/w
                           No. 04-50753
                                -2-

month-and-one-day prison term imposed for such revocation (No.

04-50752).   Pursuant to 21 U.S.C. § 841(b)(1)(A), Vega was

sentenced to a statutory mandatory minimum prison term of 20

years for the conspiracy and cocaine-possession convictions, and,

in the same sentencing proceeding, he was sentenced to a

consecutive prison term of 12 months and one day for the

revocation of his supervised release.

     Citing Blakely v. Washington, 124 S. Ct. 2531 (2004), Vega

contends that, with respect to the convictions in No. 04-50753,

he “does not have the required ‘aggravated circumstances’ aspect

in the prior convictions listed” in his Presentence Report so as

to warrant the mandatory minimum term, apparently because he does

not have a prior conviction of a “crime of violence.”    Vega is

wrong, because 21 U.S.C. § 841(b)(1)(A) prescribes a mandatory

minimum prison term of 20 years for a defendant like Vega, whose

offense involved more than five kilograms of cocaine and who had

a “prior conviction for a felony drug offense” that had “become

final.”   In Blakely, the Supreme Court held that “the ‘statutory

maximum’ for Apprendi[ v. New Jersey, 530 U.S. 466 (2000)]

purposes is the maximum sentence a judge may impose solely on the

basis of facts . . . admitted to by the defendant.”     Blakely, 124

S. Ct. at 2537 (emphasis in original).   Blakely is inapplicable

here, because Vega admitted at his plea proceeding that he faced
                         No. 04-50752 c/w
                           No. 04-50753
                                -3-

a mandatory minimum term of 20 years because of his 1996 felony

drug conviction.2

     In challenging the sentence imposed for the revocation of

his supervised release, in No. 04-50752, Vega asserts that,

“because of the [sentencing] calculations taken into account on

his criminal history and offense level status” in connection with

the 1996 conviction, “too much weight was placed on an attempted

murder charge that was ultimately dismissed,” at a time when Vega

was only 17 years old.   In imposing the 12-months-and-one-day

sentence for the revocation, however, the district court made no

reference to the attempted-murder charge.   Vega’s challenge to

his revocation sentence is simply not supported by the record.

     We AFFIRM the conviction and sentence in No. 04-50753 and

order revoking supervised release and sentence in No. 04-50752.

     AFFIRMED.




     2
        Similarly, the recent United States v. Booker, 125 S. Ct.
738 (2005), which extended the Blakely holding to the federal
sentencing guidelines, has no bearing on Vega’s sentencing
contention.